DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Status of Claims
Claim 1-8 are cancelled.  Claims 9, 14 and 15 are newly amended.  Claims 9-21 are pending in this application and examined in this Office Action.

Status of Rejections
 	1.	The rejection of claims 9-21 under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPN 7,754,478) [Suzuki] in view of Zohar et al (WO 2012/140519) [Zohar], Kasuto et al (US 2017/0073625) [Kasuto], Hedrick et al (USPN 7,585,670) [Hedrick] and as evidenced by the Liberase product profile sheet is withdrawn in view of the amendments to the claims.  
	Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

	New Grounds of Rejection
	Claim Rejections - 35 USC § 103


Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al (WO 2012/140519) [Zohar] in view of Bullaro et al (“COMPARISON OF SKELETAL MUSCLE MONOLAYER CULTURES INITIATED WITH CELLS DISSOCIATED BY THE VORTEX AND TRYPSIN METHODS,” In Vitro 12(8): 564-570, 1976) (Bullaro), Hedrick et al (USPN 7,585,670) [Hedrick] and as evidence by the Liberase product profile sheet. Zohar, Hedrick and Liberase product profile sheet were previously cited and provide in the previous Office Action.
	Zohar (WO 2012/140519) teaches methods for using vibration to harvest cells grown in 3D culture (the claimed “method for harvesting cultured cells from a three dimensional scaffold”) and that the cells are cultured on a porous matrix [055], [096] (the claimed “porous scaffold”) sealed in a culture vessel (see, figure 9B and 9C, showing the culture vessel is sealed) (claim 9, part 1).
	Regarding the vibration and enzyme treatment (claim 9, part 2) Zohar discloses use of enzymes for dissociation [072] and that the enzymes used can be trypsin, collagenase types 1-4 [079] and further EDTA [083]. Zohar discloses that the dissociation step may be carried out in the culture vessel [072] (claim 9, part 2).
	Zohar discloses providing a vibration treatment on the cultured cells and harvesting the cells after enzyme treatment by vibration treatment [015], [037] (the claimed “thereby releasing the cultured cells from the 3D porous scaffold”) (claim 9, part 3).  Zohar also discloses a culture vessel wherein the bottom surface of the culture vessel is in contact with a surface platform at a position offset with respect to a center of a drive shaft. See, figures 9B and 9C, showing the culture vessel at an offset position with respect to the center of a drive shaft. Zohar discloses vibrating the matrix for a sufficient time to mix the cells throughout the matrix and discontinuing the vibration to permit the cells to attach to the matrix [015] and to cause the cells to detach for harvesting [020].
	Further regarding claim 9, Zohar discloses [0011] that the enzymes can be papain, elastase, hyaluronidase, collagenase type 1 , collagenase type 2, collagenase 
	Zohar differs from the claims in that the document fails to disclose the vibration device has a single platform which is nonfixedly connected to the culture vessel being provided at a position offset with respect to a center of a drive shaft and making a motion in a horizontal plane, or the claimed enzyme ratio.  
	Claim interpretation: the claimed “vibration treatment is applied by bringing the bottom of a culture vessel in contact with a single platform, the single platform being nonfixedly connected to the culture vessel, the single platform provided at a position offset with respect to a center of a drive shaft” is disclosed by applicant’s specification [0041], [0043] to be that provided by a vortex mixer. Further, the specification discloses [0041] that the “The platform that makes the motion in the horizontal plane can be a rubber platform provided on an upper portion of a vortex mixer”.  Therefore the use of a vortex mixer inherently would include the claimed “making a motion in a horizontal plane.”
However, Bullaro, and Hedrick et al (USPN 7,585,670) [Hedrick] and as evidenced by the Liberase product profile sheet, cure the deficiency.
Bullaro discloses dissociation of cells by a vortex method and shows in figure 1 a vortexing apparatus having a single platform provided at a position offset with respect to a center of drive shaft. The use of a vortex mixer inherently would include the claimed “making a motion in a horizontal plane” as discussed, above.
	Bullaro discloses comparison of skeletal muscle culture initiated with cells dissociated by the vortex and trypsin methods (title) and that the extent of myotube formation was greatly improved in cultures initiated with the vortex dissociated muscle cells (Abstract).  
	It would have been obvious to one of ordinary skill to modify the vibrational method of Zohar for harvesting cultured cells from a three dimensional scaffold by using a vortex mixer in view of the teachings of Bullaro that vortex dissociation is beneficial to cells intended for future culture.  One of ordinary skill would have had a reasonable expectation of success in obtaining release of the cells from the scaffold using a vortex mixer in view of the teachings of Zohar that vibrational harvesting of cells grown in 3D culture was successful and Bullaro that vortex treatment was beneficial to cells so 
Zohar and Bullaro differ from the claims in that the documents fail to disclose an enzyme treatment comprising trypsin-EDTA:collagenase:caseinase in a ratio of 0.25 to 2.0:1 to 6:3.33 to 20 (claim 9). However, Hedrick et al (USPN 7,585,670) [Hedrick] as evidenced by the Liberase product profile sheet, cures the deficiency.
	Hedrick discloses methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick discloses utilization of Blendzyme3® which is a combination of collagenase I and Il and thermolysin (caseinase) (column 19, lines 45- 49) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.” Hedrick discloses a preferred disaggregation agent of the invention is collagenase (column 19, lines 19- 20). Zohar discloses utilization of 0.25% trypsin- EDTA [0109].
	Regarding claim 9, part 4, the claimed enzyme ratio trypsin-EDTA: collagenase: caseinase = 0.25 to 2.0:1 to 6:3.33 to 20, where each numeric value is expressed in units of mg/mL, Hedrick discloses (column 49, lines 57-end), a working solution of Blendzyme3® is collagenase I and II (0.5 Wunsch units/ml) and caseinase (241 caseinase units/ml). The Blendzyme3® disclosed by Hedrick does not appear to be available; however, Hedrick does disclose Liberase as a suitable disaggregation agent. Liberase is a blended proteolytic enzyme for tissue dissociation (see, Product Profile, a copy of which was attached to the Non-final Office Action). Liberase is a combination of collagenase and caseinase.  As best can be determined from the information provided in the Liberase product profile, 0.5 Wunsch units is equivalent to 0.092 mg and 241 caseinase units is equivalent to 0.019 mg, using the average of all ranges. 
	It would have been obvious to one ordinary skill to modify the cell culture/harvesting methods of Zohar and Bullaro by adding together enzymes such as 


	Regarding claims 10 and 11, none of Zohar, Bullaro or Hedrick teach the claimed enzyme ratios. However, the particular ratio of enzymes and types of enzymes used is deemed to be a choice within the purview of one of ordinary skill in the art and the particular enzymes and ratios utilized would be the optimal ratio for the cells type(s) and culture conditions, lacking evidence to the contrary. One of ordinary skill would have had a reasonable expectation of success using the combination in view of the teachings of Hedrick that such combinations are known in the art and Zohar [058] that in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period.
	Further, regarding the claimed culture period (claims 10 and 11), Zohar discloses [058] that the conditions required to harvest cells using a vibrational motion will vary depending on the nature of the adherent material. Zohar discloses [058] that in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in

	Regarding claims 12 and 13, Zohar discloses (figures 9B and 9C) the culture vessel has a flat bottom.
	Regarding claims 14, 15, Zohar discloses that the vibration is by substantially linear reciprocating motion [019] (the claimed “making a motion in a horizontal plane”) and that the vibrator is configured to vibrate in a manner causing cells attached to the adherent material to detach from the adherent material [020] wherein the adherent material is a 2D or 3D matrix. Regarding the claimed frequency, Zohar discloses in Figure 14 [041] that the harvest efficiency at 3 Hz was 46% while the harvest efficiency at 6 Hz was 79%. It would have been obvious to one of ordinary skill in the art to utilize that Hz frequency resulting in the highest harvest efficiency and the highest cell viability. Zohar discloses [057] that the optimal amplitude and frequency of vibration to use for a particular cell type, adherent material, and bioreactor will vary, however, the skilled artisan can readily determine suitable conditions for harvesting cells using vibration by routine trial and error.
	Regarding claims 16 and 17, Zohar discloses growth of adult stem cells [0003]. Hedrick further discloses the culture of stem cells, progenitor cells (column 22, line 45) and adipose derived stem cells (column 22, lines 60-61), including adipose derived progenitor cells, such as endothelial precursor cells alone or in combination with stem cells (col 22, lines 60-64). One of ordinary skill in the art would have had a reasonable expectation of success in culturing a variety of different cells types in view of the guidance provided by the culture methods of Zohar and Hedrick, lacking evidence to the contrary.

	Regarding claims 20 and 21, Zohor discloses [0088] discs (the claimed “three dimensional porous scaffold”) which have a surface area of 1200 cm2 , a value falling within the claimed range of 800 m2 to 900,000 cm2. It would have been obvious to one of ordinary skill in the art that the  size of the culture system would be dependent upon the end use of the cells being cultured, lacking evidence to the contrary.

Response to Arguments
	Applicant’s arguments, filed 3/9/22, have been considered.
	
1.	Applicants argue 
Applicant maintains, however, that having incubator rotational centers offset from a drive shaft is not what the presently claimed configuration requires. Instead, in the claimed configuration the single platform is not only non-fixedly connected to the culture vessel, but also provided at a position offset with respect to a center of a drive shaft. As a result of this non-fixed connectivity in the claimed configuration, the culture vessel is not dependent upon the movement of the shaft and therefore does not make a purely circular motion; it is only the platform that may do so. Indeed, the culture vessel makes a motion according to the offset; this is simply not present in nor taught/suggested by Suzuki.

	In reply, Bullaro is now cited to teach a device which has single platform is not only non-fixedly connected to the culture vessel, but also provided at a position offset with respect to a center of a drive shaft.

2.	Applicants did not take the opportunity to argue the merits of the rejection regarding each dependent claim.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632